DETAILED OFFICE ACTION

Applicant’s amendment filed on 04 February 2021 is acknowledged and entered.  Following the amendment, claim 28 is canceled, claims 27, 29-33, 35, 37 and 38 are amended, and the new claim 39 is added.    
Currently, claims 27 and 29-39 are pending, and claims 27, 29, 33, 34 and 39 are under consideration.  Claims 30-32 and 35-38 remain withdrawn from further consideration as being drawn to a non-elected invention. 
	
Withdrawal of Objections and Rejections:
All objections and rejections of claim 28 are moot as the applicant has canceled the claim.
The rejection of claims 27, 29, 33 and 34 under 35 U.S.C. 112, second paragraph, as being indefinite is withdrawn in view of applicant’s amendment.

Formal Matters:
Specification 
Title 
	The title of the invention remains not descriptive.  A new title is required that is clearly indicative of the invention to which the elected claims are directed (method).  

Claims
Claim 34 remain objected to for encompassing non-elected subject matter: T-cell lymphoma, which is not usually considered an inflammatory condition or disease.
The applicant is required to amend the claim to read only upon the elected invention.
Applicants argument filed on 04 February 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 7 of the response, the applicant argues that it is well established in the art that lymphomas (and other cancers) inherently comprise an inflammatory component that leads to certain symptoms, severity of disease, and resistance to select therapeutics; and that potential manifestations and symptoms of T-cell lymphoma are closely related to inflammation, accordingly, it is appropriate to categorize T-cell lymphoma as an inflammatory condition or disease. 
This argument is not persuasive because an inflammatory component may be found in most diseases including cancer and T-cell lymphoma, not all of these diseased are defined as an inflammatory condition or disease, for example, cancer, which is not recognized or categorized in the art as an inflammatory condition or disease. Applicants have not provided, nor could the Examiner find an evidence in the art indicating that T-cell lymphoma is categorized as an inflammatory condition or disease.  Mere argument is unpersuasive.  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 27, 29, 33 and 34 remain rejected, and the new claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for the reasons of record set forth in the last Office Action mailed on 8/6/2020, at pages 4-5.
Applicants argument filed on 04 February 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 8-9 of the response, the applicant argues that albumin peptides, including the peptide of SEQ ID NO: 115, were identified by trypsin degradation of albumin and adsorption to PBMC receptors of an artificial cell surface (ACS), wherein for the peptide of SEQ ID NO: 115, 71% were found to be adsorbed to the ACS, indicating that an 8 amino acid long peptide having this particular sequence has the ability to bind to cell surface markers isolated from PBMCs; that applicant has also identified among several albumin peptides a consensus motif comprising a glutamic acid (E) and lysine (K) separated by 5 or 6 amino acid (E5K, E6K), or the more general E3-7K motif; that immunomodulatory properties of five albumin peptides (Peptides 2604-2608; SEQ ID NOs: 106, 108, 110, 112, 114) comprising E5K or E6K domains with significantly differing sequences were tested for activity against, e.g., proliferation of PBMCs and IL-6 production, and each peptide exhibit immunomodulatory activity in a patient-dependent manner, therefore, it would not be unpredictable for one skilled in the art to design peptides with the common separated glutamic acid/lysine motif to develop peptides having similar immunomodulatory properties. 
This argument is not persuasive because it is irrelevant for the following reasons: first, it is unclear what the biological significance of the peptide binding to ACS (or PBMCs) or how such is related to treating inflammation.  Additionally, none of peptides 2604-2608 of SEQ ID NOs: 106, 108, 110, 112 and 114 (respectively) comprises the amino acid sequence of SEQ ID NO:87; therefore, these peptides are irrelevant here.  Further, contrary to applicants argument that each peptide exhibit immunomodulatory activity in a patient-dependent manner, therefore, it would not be unpredictable for one skilled in the art to design peptides … having similar immunomodulatory properties, “in a patient-dependent manner” clearly and strongly indicates the unpredictable nature of the peptides, as it suggests the extreme inconsistency in the peptide activity among different patients.  As such, there is no way for one skilled in the art to design peptides having similar immunomodulatory properties, if any.  
At page 9 of the response, the applicant argues that the exemplary synthetic peptide having the sequence of SEQ ID NO:145 (Peptide 3026) comprises both the sequence YLYEIAR (SEQ ID NO: 87) and the E5K motif EETFLKK (SEQ ID NO; 20), and was tested for human serum albumin modulated phytohemagglutinin (PHA) stimulated proliferation of PBMCs, which showed an overall greater inhibition of human serum albumin stimulation compared to Peptide 2605, which comprises the E5K motif EETFLKK but not YLYEIAR, indicating that the combination of the two elements has a greater expected effect on immunomodulation.
This argument is not persuasive because, once again, it is unclear what the biological or therapeutic significance of such a test is or how it is related to treating inflammation.  Further, it is noted that the specification teaches that, in testing the effect of the new series of peptides on LPS induced IL-6 production by PBMCs, peptide 3026 (SEQ ID NO:145) had no certain effect in one of the controls (PBMC 2), but had a clear biphasic effect in the other (PBMC1); in the latter case, the IL-6 production was stimulated at the three highest concentrations and was clearly inhibited at the lowest concentration (page 26, lines 15-19, and Fig. 11).  Clearly, one skilled in the art would not be able to conclude from such a result that peptide 3026 SEQ ID NO:145 would be suitable for treating inflammatory diseases, as the result is unreliable due to extremely small sample size (two); lack of effect in 50% tested (one sample); and the opposite effects in the other one sample at different doses, including stimulating the production of IL-6, which is a potent inflammatory cytokine.  Therefore, the claimed method of treating an inflammatory disease with said peptide fragment of albumin, including peptide 3026 SEQ ID NO:145 is not enabled.  

Written Description 
Claims 27, 29, 33, 34 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claim 27 recites “wherein the isolated peptide of albumin is 7-50 amino acids in length and comprises the amino acid sequence of YLYEIAR (SEQ ID NO: 87) and an E3-7K peptide motif”.  The specification merely disclosed 4 albumin peptide fragments that comprise SEQ ID NO:87, which are SEQ ID NO:87 (= 98 = 124), 109, 115 (= 141) and 145; and only two of the four peptide fragments comprise SEQ ID NO:87 and an E3-7K peptide motif, and meet the limitations of the claim, namely, SEQ ID NO:109 and 145, which sequences overlap and share the same E3-7K peptide motif.  There is no other peptide of albumin meeting the limitations of the claim was ever identified or particularly described.  
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement."  “[A]pplicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563, 1111, 1116, 1117 (Fed. Cir. 1991). 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Sufficient description of a genus requires the disclosure of either (1) a representative number of species falling within the scope of the genus or (2) description of structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.  In the instant case, the specification merely discloses one species that meets the limitations of the claim (because the peptides of SEQ ID NO:109 (21 amino acids) and SEQ ID NO:145 (23 amino acids) are from the same region, and share a sequence of 18 amino acids).  
As such, with the exception of the peptides of SEQ ID NO:109 and 145, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of the peptide of albumin comprising the amino acid sequence of SEQ ID NO: 87 and an E3-7K peptide motif, therefore, conception is not achieved regardless of the complexity or simplicity of making a peptide.  "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly,119 at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id.  Based on limited number of species disclosed (one), those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of the peptide of albumin comprising the amino acid sequence of SEQ ID NO: 87 and an E3-7K peptide motif.  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only the peptides of albumin comprising the amino acid sequence of SEQ ID NO:109 and 145, respectively, but not the full breadth of the claims (“peptide of albumin … comprises the amino acid sequence of YLYEIAR (SEQ ID NO: 87) and an E3-7K peptide motif”) meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 recites “wherein the isolated peptide of albumin comprises the amino acid sequence of KYLYEIAR (SEQ ID NO: 115)”; however, SEQ ID NO:115 does not comprise “an E3-7K peptide motif” as required by claim 27, from which claim 29 is dependent.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion:
No claim is allowed.


Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
3/10/21